Citation Nr: 0924879	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.


FINDING OF FACT

Throughout this appeal, the Veteran's bilateral hearing loss 
is productive of no more than Level V hearing acuity in the 
right ear and no more than Level III hearing acuity in left 
ear.


CONCLUSION OF LAW

The criteria for a 10 percent rating, and no higher, for 
bilateral hearing loss have been met during this appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A January 2007 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a January 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate his claim for an 
initial compensable rating for bilateral hearing loss.  It 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the January 2007 
letter notified the Veteran as to the information and 
evidence necessary to establish a disability rating and an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  

To the extent that the January 2007 VCAA letter was sent to 
the Veteran after the October 2006 rating decision which 
awarded service connection for bilateral hearing loss and 
assigned a noncompensable initial disability rating, the 
Board finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in January 2007 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a February 2007 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's bilateral 
hearing loss claim is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  Although the Veteran submitted 
a private audiogram and report after this appeal had been 
certified to the Board, it was submitted to the Board within 
ninety days of certification and the Veteran's accredited 
representative waived RO review of this evidence in the April 
2009 informal hearing presentation.  See 38 C.F.R. § 20.1304 
(2008).  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

The Veteran was afforded a VA audiological examination in 
August 2006 in conjunction with his hearing loss claim.  
Initially, the Board notes that the Veteran's accredited 
representative asserts that a new examination is warranted as 
a private audiogram dated in November 2006 shows a slight 
increase in the Veteran's bilateral hearing loss.  See 
Informal Hearing Presentation dated April 29, 2009.  As 
discussed in more detail below, the Board accepts the 
findings of the November 2006 private audiological 
examination as adequate for rating purposes.  Thus, absent 
any assertion that the Veteran's hearing loss has worsened 
since the November 2006 private audiogram, a remand for a new 
audiological examination will only further delay this appeal 
with no apparent benefit flowing to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the present case, the August 2006 VA 
examiner specifically noted that the Veteran complained that 
his greatest difficulty was hearing voices, especially female 
voices, in a crowded environment or when there is background 
noise.  The Veteran reported working part-time in farming; no 
specific occupational problems were identified.  The Board is 
satisfied that the information provided by the August 2006 VA 
examiner adequately addresses the functional effects of the 
Veteran's hearing loss on his occupational and daily life for 
the purpose of determining whether referral for an extra-
schedular rating is warranted.  As such, the examination is 
adequate for rating purposes.  See id.  

Finally, the Board acknowledges that the Veteran, in his 
January 2007 Substantive Appeal, asserted that the procedures 
employed by the VA in obtaining speech recognition scores are 
flawed.  Specifically, he contends that the settings and 
levels used by the VA exceed normal limits of daily 
conversation; thus, they do not adequately reflect the actual 
impairment from hearing loss.  The Veteran, as a lay person, 
has not demonstrated that he possesses the background or 
expertise with which to challenge the validity of VA 
audiological testing results obtained during this appeal.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, absent any competent medical evidence that the 
speech recognition scores obtained at the August 2006 VA 
audiological examination are not appropriate, the Board finds 
these results to be adequate for rating purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

The Veteran was granted service connection for bilateral 
hearing loss by RO rating decision dated in October 2006.  A 
noncompensable (zero percent) disability rating was assigned 
effective May 31, 2006.  This initial rating was based on the 
results of an August 2006 VA audiological examination which 
shows pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
75
80
85
69
LEFT
20
45
75
75
54

Speech audiometry at the August 2006 VA audiological 
examination revealed speech recognition ability of 88 percent 
in the right ear and 90 percent in the left ear.  Entering 
the above average pure tone thresholds and speech recognition 
abilities into Table VI reveals numeric designations of 
hearing impairment of III for the right ear and II for the 
left ear.  See 38 C.F.R. § 4.85.  As the August 2006 
examination report fails to demonstrate hearing loss which 
meets the criteria of "exceptional hearing patterns" under 
38 C.F.R. § 4.86(a), Table VIa is not for application.  
Entering the category designations for each ear into Table 
VII (III and II) results in a noncompensable (zero percent) 
rating under Diagnostic Code 6100.  

In support of his claim for a higher initial rating, the 
Veteran has submitted a copy of a November 2006 private 
audiogram accompanied by a report dated in December 2006.  
The November 2006 audiogram presents the pure tone threshold 
results in chart format which, unfortunately, the Board is 
prohibited from interpreting.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  However, the December 2006 examination 
report provides the necessary rating information, indicating 
that the Veteran's pure tone threshold average for the 1,000, 
2,000, 3,000, and 4,000 frequencies is 75 dB for the right 
ear and 58 dB (rounded from 57.5 dB) for the left ear.  See 
38 C.F.R. § 4.85(d) (2008) (defines "puretone threshold 
average" as the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four).  In addition to 
reporting puretone threshold averages, the December 2006 
private examination report reflects that speech recognition 
scores of 80 percent and 88 percent were obtained for the 
right and left ear, respectively.  The November 2006 private 
audiogram report expressly indicates that the Maryland CNC 
word list was used; thus, the scores reported are valid for 
rating purposes.  See 38 C.F.R. § 4.85(a).  

Entering the results of the November 2006 private 
audiological examination into Table VI reveals numeric 
designations of hearing impairment of V for the right ear and 
III for the left ear.  See 38 C.F.R. § 4.85.  As before, the 
evidence fails to demonstrate hearing loss which meets the 
criteria of "exceptional hearing patterns" under 38 C.F.R. 
§ 4.86(a); thus, Table VIa is not for application.  Entering 
the category designations for each ear into Table VII (IV and 
III) results in a 10 percent rating under Diagnostic Code 
6100.  

The Board observes that there is nothing of record which 
indicates that the November 2006 private audiogram is 
inadequate for rating purposes.  As such, the Board sees no 
reason why the November 2006 results may not be considered.  
Doing so demonstrates an equipoise in the evidence.  
Therefore, granting all reasonable doubt in favor of the 
Veteran, the Board finds that the competent evidence 
demonstrates bilateral hearing impairment productive of a 10 
percent rating.  

The Board has reviewed the remaining evidence of record; 
however, there are no additional audiometric findings 
available with which to evaluate the Veteran's bilateral 
hearing loss disability.  Thus, the competent evidence fails 
to show that the Veteran's bilateral hearing loss meets the 
criteria for a rating in excess of 10 percent throughout this 
appeal.  The Board acknowledges the lay assertions of record 
that the Veteran's hearing loss disability worsened during 
this appeal.  See Informal Hearing Presentation dated April 
29, 2009.  However, in applying the schedular criteria to the 
Veteran's hearing loss disability, lay statements alone 
cannot demonstrate entitlement to a higher disability rating.  
They will, however, be considered in determining whether 
referral for extra-schedular evaluation is necessary.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In 
sum, the competent medical evidence of record fails to 
support a higher rating at any point during the instant 
appeal; thus, staged ratings are not appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran has contended during this appeal that the most 
significant problem associated with his service-connected 
hearing loss disability is difficulty with hearing voices, 
especially female voices, in crowded environments or 
environments with background noise.  See August 2006 VA 
Audiological Examination Report.  The Veteran has not 
identified any specific effects his hearing loss disability 
has on his occupation as a part-time farmer.  

The rating criteria for a hearing loss disability, as 
described above, focus on hearing sensitivity and speech 
discrimination abilities.  Thus, it appears that the 
Veteran's symptomatology is adequately contemplated by the 
Rating Schedule.  Moreover, the Board is of the opinion that 
the Veteran's problems with hearing loss and speech 
discrimination, while unfortunate, do not reflect such an 
unusual disability picture as to render the Rating Schedule 
inadequate.  Finally, the Board does not find there to be 
'other related factors' present, such as "marked" 
interference with employment or frequent hospitalization.  In 
sum, the 10 percent rating assigned to the Veteran's hearing 
loss disability reasonably describes his disability level and 
impairment in earning capacity.  Therefore, no extra-
schedular referral is required.  Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  




ORDER

A 10 percent rating, and no higher, for bilateral hearing 
loss is granted for the entirety of this appeal.  


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


